 
 
I 
108th CONGRESS 2d Session 
H. R. 4013 
IN THE HOUSE OF REPRESENTATIVES 
 
March 23, 2004 
Mr. Gingrey introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Federal Food, Drug, and Cosmetic Act to prohibit the approval of any drug that infringes the right to life, and for other purposes. 
 
 
1.Federal Food, Drug, and Cosmetic Act; prohibition against approval of drug infringing right to lifeSection 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) is amended by adding at the end the following subsection: 
 
(o)(1) Notwithstanding any other provision of this section, the Secretary may not approve an application under subsection (b) or (j) for a drug whose intended use would infringe the right to life. Drugs whose approval is prohibited under the preceding sentence include a drug intended to assist with the act of suicide and a drug intended to induce an abortion. 
(2)Effective upon the expiration of 30 days after the effective date of this subsection— 
(A)the approved application under subsection (b) or (j) of any drug whose intended use infringes the right to life within the meaning of paragraph (1) is deemed to have been withdrawn under subsection (e) or (j)(6), respectively; and 
(B)a drug to which subparagraph (A) applies shall be considered adulterated for purposes of section 301..  
 
